Dismiss and Opinion Filed July 11, 2014




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00339-CV

   IN RE RAMON C. HILL, SOVEREIGN ELECTRONICS, INC., AND SOVEREIGN
                    SECURITY SYSTEMS, INC., Relators

                 Original Proceeding from the 199th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 199-01308-2008

                             MEMORANDUM OPINION
                         Before Justices FitzGerald, Francis, and Lewis
                                 Opinion by Justice FitzGerald
       Relators filed this petition for writ of mandamus alleging that the trial court abused its

discretion in rendering its June 16, 2013 order granting the motion for spoliation sanctions filed

by real parties in interest. Relators have now filed an unopposed motion to withdraw or dismiss

their petition for writ of mandamus. We grant the motion and dismiss the petition for writ of

mandamus.




                                                   /Kerry P. FitzGerald/
140339F.P05                                        KERRY P. FITZGERALD
                                                   JUSTICE